Title: Thomas Jefferson’s Notes on the Rent of the Henderson Lands, [by 24 January 1817]
From: Jefferson, Thomas
To: 


          
            by 24 Jan. 1817
          
          Notes for the clear rents of the Upper & Lower fields of Henderson’s lands
          
            
              1807. Nov. 17. possession was delivered by John Henderson.
              
            
            
              
              
              D 
            
            
              1808.9.
              T. E. Randolph pd rent for the Dower house & lands & the upper field
              90 
            
            
              
               he then gave up the lands & paid for the house & garden
              60.
            
            
              
               consequently the lands had been rated @
              30.
            
            
              
               deduct for the Dower lands 15. as 1565 = 313 of 30.D.
              7 
            
            
              
               rent for the upper field for 2. years by T. E. R. & 3. y. to wit 1813. 14. 16. by myself 
              23 
            
            
              1808.
              Johnson paid for the Lower field 34.D. it is believed he pd no rent for 1809.10. in considern of the house Etc he built & repaired. the rents remitted may be supposed @ 34.D. for 2. years to wit 1809.10.
              
            
            
              1811.
              the rent for the house & lands was settled @ 60.D. and so has continued I suppose the rent of the house may be considered as ⅓ and consequently the lands @ 40.D. for 5. years. to wit 1811–15
              
            
            
              
              fencing. the circumference of the Upper field by the plat is about 323. po. or 1776. yds @ 5. rails to the yard is 8882. rails; put up in spring 1813. the side on the river was carried away the following winter & the lower end entirely burnt by the people of Milton, being one half. the remaining half, after 3. years service may be reckoned at half price say therefore 6661. rails lost. cutting & mauling is worth  5.D. the 1000. hauling 40. new rails
			 at a load, & at a mile or  1½ mile a day  5 loads would be 200. rails costing 4.D. or 20.D. the thousand, worth in the whole  but say 20.D. for cutting, mauling, & hauling, is 133.22 D  for the whole
              
            
            
              taxes.
               they appear by Peyton’s acct to have been from 1804. to 1809 at 10.58 D  the year.  about 1813.14 as well as I remember they were somewhat raised, but I do not know how much. set them then @ 10.58 for 7. years (to 1814.) 74.06
              
            
            
              
              
              
            
            
              
               in 1815 the state taxes of my whole land were 113.11 D what part of this was for Henderson’s land I never knew, but suppose ⅕ = 22.642
              
            
            
              
              
              
            
            
              
               but the Congress taxes were immensely higher. the whole assessed to me here was 301.D. how much of this was for land, I know not; but certainly not less than half, say 150.D. of which ⅕ for Henderson’s land 30. D
              
            
          
          
          
            
              Rent of 
              Upper field @ 
              23. Dollars 
              5. years
              
              
              115
              
            
            
              
              Lower do
              34.
              3. years =
              102
              }
              302
              
            
            
              
              
              40.
              5
              200
            
            
              
               whole rents
              
              
              
              
              417
              
            
            
              
              
              D 
              
              
              
              
              
            
            
              Cr. 
              expence of inclosing
              133.
              22
              
              
              
              
            
            
              
              taxes for 7. years @ 10.58 
              74.
              06
              
              
              
              
            
            
              
              state do for 1815.
              22.
              62
              
              
              
              
            
            
              
              Congress do for do
              30.
               
              
              
              
              
            
            
              
              
              259.
              90
              
              
              259.
              90
            
            
              Balance of rents after deducting taxes & inclosure 
              157.
              10
            
            
              ⅕ is 
              31.
              42
            
          
          James L. Henderson’s deed for the lands of the 4. younger children was dated 1802. Sep. 18. he but John Henderson the legal guardian was in possession of their lands, and refused to deliver possession until 1807. Nov. 17. when he did it. by deed, but the upper & lower fields alone & the dower were occupied by me or by any body. the river lots & back lots laid open and unoccupied. I gave written leases to cut wood on my lands. part of the back lots. if the lessees cut any where else it was not by authority from me. they were trespassers and answerable to the owners. I recd rent from them for my own part only, and consequently am answerable for none.
          
          James L. Henderson died June 9. 1813.
          
            
               
              Frances
              Lucy.
              Nancy
            
            
              Upper field
              No 5
              No 6
              No 7.
            
            
              Lower do
              No 8.
              No 4
              No 5 3.
            
          
          the lower field has been constantly occupied by Johnson, & consequently no intermission of rents.
          the upper field was occupied as follows
          
            
                
              1808.
              }
              by T. E. Randolph
            
            
              
              1809
            
            
              
              1810
              }
              uninclosed and unoccupied
            
            
              
              1811
            
            
              
              1812
            
            
              
              1813
              }
              occupied by Th:J.
            
            
              
              1814
            
            
              
              1815.
              
              the fresh having carrd away the river fence it was unoccupied
            
            
              
              1816.
              
              occupied by Th:J.
            
          
        